UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8144


SAMUEL BURT,

                Petitioner - Appellant,

          v.

WILLIE EAGLETON, Warden; HENRY MCMASTER, Attorney General,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Solomon Blatt, Jr., Senior
District Judge. (3:08-cv-03110-SB)


Submitted:   March 30, 2010                 Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Burt, Appellant Pro Se.      Donald John Zelenka, Deputy
Assistant Attorney General, James Anthony Mabry, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Samuel Burt seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2006) petition and order denying

his motion to reconsider.      The orders are not appealable unless

a   circuit   justice     or    judge    issues    a    certificate      of

appealability.   28 U.S.C. § 2253(c)(1) (2006).         A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”          28 U.S.C. § 2253(c)(2)

(2006).   A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional   claims   by   the   district   court   is   debatable   or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.         Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Burt has not

made the requisite showing.      Accordingly, we deny a certificate

of appealability and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                DISMISSED



                                     2